I respectfully dissent from the majority because its conclusions are beyond the scope of State v. Howard (1989),42 Ohio St.3d 18, 537 N.E.2d 188, and are not supported by the record.
In finding that the instructions given by the court and approved by counsel were coercive the majority acknowledges that the jury was not deadlocked. Neither the trial judge nor counsel contemplated any type of "Allen charge" before the jury was asked to resume deliberations, and in fact none was given.
Coercive supplemental instructions are those which exert pressure on the members in the minority to abandon their position in deference to the majority. In rejecting the traditional "Allen charge" because of its potential for coercion, the Supreme Court has adopted a two-step inquiry to determine the propriety of supplemental instructions given after a jury begins deliberations, but before it returns a verdict. The instructions satisfy that two-step test if they: (1) encourage a verdict if one can be conscientiously recorded, and (2) are balanced and request all jurors to reconsider their opinions in the light that others do not agree. State v. Howard, supra, at 25,537 N.E.2d at 194.
In resolving the fourth assignment of error in the case subjudice, the majority acknowledges that the trial court's supplemental instructions were restricted solely to asking the jury to continue its deliberations. This request was entirely proper and noncoercive. State v. Maupin (1975), 42 Ohio St.2d 473, 71 O.O. 2d 485, 330 N.E.2d 708. Approval of the practice is recognized by the ABA Standards. 3 American Bar Association Standards for Criminal Justice (2 Ed. 1986) 15-133, Standard 15-4.4(b). Therefore, unlike an "Allen charge," whether the supplemental instructions are neutral or balanced does not become an issue until such time as the trial court urges the minority to reconsider its views in the interest of arriving at a verdict.
Although the majority finds that the jury was not deadlocked, it maintains that the trial judge's reference to "effective verdict" was so coercive that it deprived the defendant of a fair and impartial jury. However, courts and texts occasionally describe verdicts as "effective."5 State v. Marbury (Oct. 29, 1987), Cuyahoga App. No. 52848, unreported; Citizens SavingsAssn. v. Spittal (Apr. 25, 1984), Summit App. No. 11522, unreported. The majority isolates a definition of "effective" from Funk  Wagnall's meaning "proper result," and then tries to conclude that use of "effective verdict" in the supplemental instructions implicitly subjected the minority to an atmosphere of coercion demonstrated when the jury returned within thirty minutes with a verdict. The more reasonable interpretation in context of the entire supplemental instruction is the trial court's message that the jury had not reached an "operative"6
verdict *Page 94 
and should, therefore, continue to deliberate.
The majority goes on to suggest that reference to "effective verdict" would not have been error if the trial court had given a "substantial reminder to the jury of its purpose to attempt to reach a verdict in good conscience." The trial court did exactly this. After reinstructing the jury from the general charge on duress as requested by the foreman, the trial judge concluded his remarks as follows:
"Now if there's nothing further and I assume there's not, I ask that you deliberate further and if you can conscientiously do so, attempt to arrive at an effective verdict on the escape charge.
"The jury may return and resume its deliberations."
What more could he have said?
Finally, in concluding that the supplemental instructions are not subject to Crim. R. 30(A), but rise to the level of plain error under Crim. R. 52(B), the majority goes beyond the holding in Howard, supra, in which the reversal was based on effective assistance of counsel grounds. Specifically, it conflicts with this court's analysis and holding in State v. Bentz (1981),2 Ohio App.3d 352, 357, 2 OBR 408, 413-414, 442 N.E.2d 90, 95-96. The plain error rule should be applied cautiously and invoked only to prevent a clear miscarriage of justice. State v.Underwood (1983), 3 Ohio St.3d 12, 3 OBR 360, 444 N.E.2d 1332;State v. Kersey (May 11, 1988), Hamilton App. No. C-870362, unreported. As the record discloses, the prosecutor, defense counsel and the trial court discussed the proposed response to the jury's written communication. Apparently satisfied with the supplemental instructions, defense counsel did not object. This failure to object constituted, at worst, a tactical decision precluding an appeal upon the claim of plain error. State v.Edwards (1985), 26 Ohio App.3d 199, 26 OBR 420, 499 N.E.2d 352.
While I find no error in the trial court's supplemental instructions, the error designated by the majority does not constitute plain error, and the judgment should be affirmed.
5 "* * *The jury is merely an arm or instrumentality of the court, and it is the judgment of the court adopting the findings of the jury which breathes life and effectiveness into the jury's verdict." (Emphasis added.) 76 American Jurisprudence 2d (1975) 95, Trial, Section 1115.
6 In Funk  Wagnall's Dictionary (International Ed. 1963), "effective" is a synonym for "operative."